Citation Nr: 1752627	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disability claimed as residuals of an in-service cold injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to March 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Board reopened the previously denied claim and remanded the case for further development.  All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, including the transcript of the June 2014 Board hearing presided over by the undersigned Veterans Law Judge. 


FINDING OF FACT

The Veteran does not currently have residuals of a cold injury, and he has not had any such residuals during the pendency of the claim; and, the Veteran's current bilateral foot disorders are not etiologically related to service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In July 2014, the Board remanded the case and directed the AOJ to contact the Veteran and request information and releases for any outstanding and relevant treatment.  The AOJ did so by letter in July 2014, and to this date the Veteran has not responded to this letter.  No further action was required by VA regarding this directive.  The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination with a physician to determine the nature and etiology of the Veteran's bilateral foot disability.  The AOJ afforded the Veteran with a VA examination in August 2014, and the physician examiner provided the requested information.  The claim was then readjudicated in a supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a left and right foot disorder that he believes are residuals of an in-service cold injury.  Specifically, the Veteran asserts that he was exposed to extremely cold weather while stationed in Germany during service in 1978.  The Veteran testified that when serving in Germany, his feet starting feeling a burning sensation, and that he was told by doctors to keep his feet in warm water for about three days, during which time he felt a burning sensation.  He also testified that he used crutches during those three days.  The Board notes that on VA examination in August 2014, the Veteran denied that he was treated specifically for frostbite when in service.  In other words, he was not told by in-service providers that he had frostbite.  The Board acknowledges that the Veteran is competent to report having very cold feet and a burning sensation in the feet in service in Germany and being told to keep his feet in warm water, after being exposed to the cold in service, and the Board finds that such reports regarding this in-service exposure to cold and in-service symptoms are credible.  

The Veteran testified in his Board hearing that since such exposure, he has recurrently observed symptoms such as not being able to tolerate cold weather when it is below 40 degrees, and that his feet will start feeling burning again.  The Veteran also testified as to having to recurrently scrape the dead skin off his feet, though there is no indication by the Veteran that he had to scrape dead skin off his feet during service.  The Board notes that though the Veteran reported that he has a long history of burning sensations and cold intolerance and scraping off dead skin from his feet, he testified at the Board hearing that he more recently began experiencing numbness in his feet.  The Veteran is competent to report his symptomatology and history of symptomatology.  Further, the Board finds that the Veteran's reports as to bilateral foot symptoms and his history of symptoms are credible.  

However, the Board finds that the diagnosis of such bilateral foot symptoms, the identification and diagnosis of a cold injury such as frostbite, as well as the identification and diagnosis of residuals of any such cold injury, are essentially medical questions, and as such it is beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  It follows that the Veteran's determination that he experienced a diagnosable bilateral foot cold injury such as frostbite in service, and his determination that his current foot disabilities are related to having very cold feet in service, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, such lay opinions by the Veteran have no probative value.   

Here, the preponderance of the evidence is against finding that the Veteran has a left foot disability and right foot disability that is etiologically related to service, to include as due to having very cold feet in service.   

The Board acknowledges that on VA examination in April 1996, prior to the appeal period, the Veteran was assessed with residuals of frostbite injury.  On VA vascular examination in April 1996, the Veteran reported that he has pain in his feet recurrently, particularly during the cold months of the year.  The examiner noted that the Veteran denied a history of claudication-like symptoms in his feet.  Upon examination, the examiner stated that there was no evidence of any arterial or venous insufficiency and that the Veteran "likely sustained a neuropathy from his frostbite injury."  In a separate April 1996 VA foot examination report, it is noted that Veteran reported that he had very cold feet, and that since his exposure to cold in service, he has had intolerance to cold and aching pain when it is cold.  The Veteran also reported that he has developed calluses under his feet.  The examiner stated that the examination showed bilateral pes planus with callus.  The examiner also noted that the sensation in the Veteran's toes are subjectively diminished.  The examiner assessed the Veteran with "frostbite injury, now with intolerance to cold and limitation in his ability to spend prolonged periods of time on his feet."  

However, there is no indication that the April 1996 VA examiner reviewed the Veteran's claims file in rendering the opinion that the Veteran sustained a frostbite injury in service.  Further, the examiner did not provide any clinical rationale to support this opinion, and it appears that the opinion was based entirely on the Veteran's self-assessment of frostbite in service, which the Board has found to have no probative value, as discussed above.  For these reasons, the April 1996 VA examiner's diagnosis of residuals of frostbite injury has little probative value.  

On the other hand, the August 2014 VA examiner's opinions have high probative value regarding the nature and etiology of the Veteran's reported bilateral foot symptoms, as the examiner is a physician with the requisite medical training and expertise to provide such opinions.  She also rendered her diagnoses and opinions after examining the Veteran, and she based her opinions on review of the Veteran's claims file and medical history, and on the Veteran's subjective history.  This August 2017 VA examiner's opinion outweighs the April 1996 VA examiner's opinion that the Veteran incurred residuals of frostbite in service.  

The August 2014 VA examiner opined that the Veteran does not have and has not had a diagnosable cold injury.  The examiner acknowledged the Veteran's reported recurrent symptoms since service in the examination report.  The August 2014 VA examiner also noted the Veteran's history of bilateral foot treatment, which includes the Veteran's recurrent reports of bilateral foot burning sensation.  The examiner noted the Veteran's past history of alcoholism as well.  The examiner noted that the Veteran has been treated by VA podiatry on multiple occasions for calluses, tinea pedis, and an onychomycosis of both feet.  She noted that the records are silent for medical association with frostbite or frostbite residuals.  The examiner also noted the Veteran's history of numbness and tingling starting in 2009, which was then diagnosed as early peripheral neuropathic symptoms.  The examiner also noted that in 2013 and 2014, the Veteran was found to have low vitamin B12 levels per clinical testing.  The examiner noted that the Veteran has bilateral foot pain and cold sensitivity, nail abnormalities, and advanced onychomycosis of most toenails, in addition to the Veteran's reported history.  The examiner noted that relevant to any cold injury, the Veteran has intact monofilament sensation bilaterally, normal motor strength, and she noted again the toenail changes as well as the Veteran's tinea pedis and malodorous feet.  

The August 2014 VA examiner opined that the Veteran currently has onychomycosis and paresthesias of the bilateral feet, but that these are not residuals of any cold injury and are not the result of the Veteran's self-diagnosed frostbite.  The examiner noted that there was no in-service diagnosis of frostbite, and that the Veteran's reports of symptoms of burning of the toes is more likely a result of the Veteran having low B12 levels.  The examiner also noted that the having tinea pedis a risk factor for developing onychomycosis.  The examiner also referenced a May 2012 VA provider's statement that the Veteran's burning sensation in his feet was possibly due to frostbite.  The August 2014 examiner stated that this provider's statement is speculation, because this was based only on the Veteran's self-report of frostbite in service.  The examiner stated that the Veteran has had recurrent onychomycosis, tinea pedis, and callus, and that there is no mention of treatment for residuals of frostbite and there is no medical reference to a nexus between the Veteran's foot symptoms and his service, to include any frostbite in service.  The examiner explained that "although long-term sensitivity to cold can happen after suffering from even first degree frostbite (frostnip), the Veteran's report of cold sensitivity is subjective in nature and there is lack of objective evidence that the Veteran experienced frostbite while in the military or that his symptoms are due to cold injury residuals."  

On review, and in light of the August 2014 VA examination, the preponderance of the evidence is against a finding that the Veteran has had residuals of a cold injury at the time the claim was filed or at any time during the pendency of the claim on appeal.  Also, in light of the above August 2014 examination, the preponderance of the evidence is against a finding that the Veteran experienced an actual cold injury such as frostbite to the feet in service.  Also, in light of the August 2014 examination, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed foot disorders are etiologically related to service, to include having cold feet in service.  The Board also notes that the service treatment records are silent for a diagnosis or treatment of any bilateral foot cold injury including frostbite, or treatment or diagnosis of any other foot disorder or injury, and the Veteran himself has denied that any in-service provider told him that he had frostbite.  Further, the evidence does not show, and the Veteran has not argued, that his currently diagnosed foot disorders are otherwise related to any event, injury, or disease in service.  The Board also notes that the November 1978 report of examination before separation is silent for any foot defect, injury, or disease.  

On review, the preponderance of the evidence is against a finding that the Veteran's current right and left foot disabilities are etiologically related to service.  For these reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a bilateral foot disability is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


